Smith, J. (concurring).
I concur in the result, but not the reasoning, of the majority opinion. I am unable to find in this record evidence either of a promise (implicit or explicit) by the EMTs to do anything other than what they in fact did, or of any justifiable reliance by either plaintiff on such a promise. I would vote to dismiss the complaint if I thought, as the majority does, that the EMTs were performing a governmental function.
But the provision of medical care—including emergency medical care—is not something that only government does or can do. I think the label “proprietary” better suits the activity of the EMTs here, and thus I conclude that the doctrine of governmental immunity does not apply to this case.
The doctrine has always been limited to those functions that are unique to government. For example, we have held that, in the absence of a special duty, a suit cannot be based on negligence in providing police protection (Valdez v City of New York, 18 NY3d 69 [2011]); maintaining a registry of child care centers (McLean v City of New York, 12 NY3d 194 [2009]); performing safety inspections of public vessels (Metz v State of New York, 20 NY3d 175 [2012]); or issuing a death certificate (Lauer v City of New York, 95 NY2d 95 [2000]). Governmental immunity does not apply when a public employee, acting in the course of his or her employment, commits an ordinary tort that anyone else might commit—for example, when the employee is negligent in driving a car (Dooley v State of New York, 254 App Div 381 [1938], affd 280 NY 748 [1939]) or firing a gun (Buckley v City of New York, 56 NY2d 300 [1982]). There are difficult, borderline cases: when a public entity is sued for failing to protect from harm the occupants of a building that it owns, it may not be obvious whether it is acting as a landlord providing security—in which case it is held to the same standards as a private landlord (Miller v State of New York, 62 NY2d 506 [1984])—or as a government deciding on the allocation of police resources—in which case it may claim immunity (Matter of World Trade Ctr. Bombing Litig., 17 NY3d 428 [2011]).
*433It has long been accepted that the provision of medical care by a governmental entity falls on the “proprietary” side of the line, so that in such cases the doctrine of governmental immunity is inapplicable. There are many cases involving alleged medical malpractice in publicly-owned hospitals, in which the unavailability of immunity has apparently been assumed without discussion (e.g. Bryant v New York City Health & Hosps. Corp., 93 NY2d 592 [1999]; Matter of Beary v City of Rye, 44 NY2d 398 [1978]; Matter of Murray v City of New York, 30 NY2d 113 [1972]; Schempp v City of New York, 25 AD2d 649 [1st Dept 1966], affd 19 NY2d 728 [1967]). In Schrempf v State of New York (66 NY2d 289, 293-294 [1985]), we expressly held that the rule that “the State cannot be held liable for negligent failure to perform governmental activities . . . has no application in cases where the State engages in a proprietary function . . . such as providing medical and psychiatric care.” No exception has been made where the care is provided on an “emergency” basis (see Murray, 30 NY2d at 115; Garcia v New York City Health & Hosps. Corp., 299 AD2d 268, 269 [1st Dept 2002]).
Yet the majority today concludes that the emergency medical care provided by the City-employed EMTs in this case was a governmental function, because the EMTs arrived at plaintiffs’ home in a City ambulance. The majority points out that in Laratro v City of New York (8 NY3d 79, 82-83 [2006]) we listed “the duty to provide . . . ambulance service” as among those that “the municipality owes to the general public,” and accordingly applied the governmental immunity doctrine (majority op at 427). But the service we were referring to in Laratro was the dispatching of an ambulance in response to a 911 call; the claim in Laratro, which we held barred by governmental immunity, was that a City-employed 911 operator was negligent in transmitting a request for emergency help. Answering a 911 call and seeing that help, where needed, is promptly sent is clearly a governmental function—so clearly that Laratro does not even discuss the governmental-proprietary distinction. The majority also relies on a number of out-of-state cases (see majority op at 428-429), but many of those are more similar to Laratro than to this case; only one, Smyser v City of Peoria (215 Ariz 428, 435-436, 160 P3d 1186, 1193-1194 [Ct App 2007]), involved alleged negligence in providing emergency medical care after an ambulance arrived.
Where that is the allegation, I see no reason why immunity should be more available to a city than if city employees were *434providing similar care in the emergency room of a city hospital; or why a city should be immune for acts that could clearly be the basis of suit if the EMTs were employed by a private ambulance service responding to the same call. Of course it is true, as the majority says, that EMTs do not provide the broad range of medical care that would be available in a hospital or a doctor’s office (see majority op at 429); but why does that make one activity governmental and the other proprietary? The more important fact, I suggest, is that the services of ambulance-dispatched EMTs, like other forms of medical care, can be and often are furnished by private providers.
The majority emphasizes “public policy considerations” (majority op at 430), arguing essentially that tort liability will burden municipalities excessively, and dissuade them from offering life-saving services. I agree that this is a legitimate concern—but it seems to me to apply no less to the equally important services provided in municipal hospitals. In general, it may well be a bad idea, where no special duty is found, to subject municipalities to potentially huge liability in cases involving such catastrophic injuries as the one suffered by the child plaintiff here. But it may be an even worse idea to exempt municipal agencies from that liability without also exempting their competitors in the private sector. If the burden is too heavy for the taxpayers to bear, why should the owner of a private ambulance service be asked to bear it? And if government is to be exempt from such liability when private providers are not, does that not invite the government to load excessive burdens on the private sector, without worrying about the consequences to itself?
I am not an uncritical admirer of our tort system, but I think it is best administered when public and private parties similarly situated are bound by the same rules. I therefore disagree with the favored treatment that the majority would accord to public entities that provide emergency medical care.